Exhibit 99.1 HANCOCK FABRICS REPORTS 1 ST QUARTER OPERATING INCOME INCREASED BY 209% - A $2.5 MILLION INCREASE BALDWYN, MS, June 11, 2013 – Hancock Fabrics, Inc. (OTC symbol: HKFI) today announced continuing improvement in financial results for its first quarter ended April 27, 2013. Financial results for the first quarter include: ● Net sales for the quarter were $63.7 million compared to $63.9 million for the first quarter of last year. Comparable store sales for the quarter were flat after a 3.5% increase for the first quarter of last year. ● Gross profit for the quarter increased by 470 basis points to 45.5% compared to 40.8% in the first quarter of last year. This equates to an improvement of $2.9 million. ● Selling, general and administrative expenses for the quarter, including depreciation and amortization, increased this quarter by 80 basis points to 43.5% of sales from 42.7% of sales in the prior year first quarter. The increase is due to a one-time insurance settlement gain in the first quarter last year and increasing benefit costs in the current quarter. These impacts have been partially offset by expense controls that have been implemented. ● Operating income increased 209% to $1
